Citation Nr: 0208981	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-12 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and A.Z.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
January 1986.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, dated in September 1997.  The Board remanded the 
issue that is the subject of this decision in June 2001.  
Review  of the actions performed by the RO reveal that the 
mandate of that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).  The case has again been forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
review.

The Board notes that the veteran specifically withdrew the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD) in a written statement submitted to 
the RO in November 1997.  The Board will therefore limit its 
consideration to entitlement to service connection for a 
psychiatric disorder, to include depression and a dysthymic 
disorder.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate her claim and of the action to be 
taken by VA.

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matter on appeal.

3.  Competent medical evidence has not been submitted that 
shows a nexus between a current psychiatric disorder, to 
include depression and a dysthymic disorder, and the 
veteran's period of military service.


CONCLUSION OF LAW

A psychiatric disorder, to include depression and a dysthymic 
disorder, was not incurred in or aggravated by active 
military duty. 38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has issued final regulations to implement 
these statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that VA's duties to 
the veteran have been fulfilled with respect to the issue on 
appeal.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
Supplemental Statements of the Case, and Board Remand 
informed the veteran and her representative of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid her claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, she has been provided VA medical examinations in 
connection with her claim. In sum, there is no indication in 
this case that the veteran's claim for benefits is 
incomplete.

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its most recent determination on the concept of a well-
grounded claim.  The RO has also provided the veteran with 
clear notice of the evidence considered and the types of 
evidence she needed to submit to support her claim.  The 
Board finds that it is not prejudicial to the veteran to 
proceed to adjudicate the claim on the current record.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994).

Law and Regulation

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Service connection may be granted if psychosis is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology. 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 
14 Vet. App. 39 (2000). 

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

When faced with a disparity or conflict in the evidence, the 
Board generally will afford a higher degree of probative 
value to objective evidence provided by competent medical 
examiners when compared to the subjective reports of 
interested parties.  When all the evidence is assembled, the 
determination must then be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Factual Background

Review of the veteran's service medical records reveals no 
evidence of any mental or psychiatric disorder.  There is no 
notation in the service medical record of any complaints, 
diagnoses, or treatment related to mental or psychiatric 
disorder or any notations regarding emotional distress or 
problems.

Review of the post service evidence indicates that the 
veteran is currently diagnosed with dysthymic disorder and/or 
depression.  She underwent a VA medical examination in March 
1997.  At that time, she was diagnosed with dysthymic 
disorder (in partial remission).  The examiner noted that 
there was not sufficient current clinical symptomatology to 
warrant a diagnosis of PTSD and noted that she had vague and 
generalized stressors accompanied by a strong affect. 

VA clinical records, generally associated with Women's Trauma 
Group Therapy in 1997, continued the diagnosis of dysthymic 
disorder, depression, and PTSD.

A February 1998 private psychological evaluation report noted 
diagnoses of PTSD and borderline personality disorder.  
During that evaluation, she described emotionally disturbing 
and traumatic events throughout her military career that 
continued following her separation from service.

In correspondence received in April 1997 and during a RO 
hearing in November 1997, the veteran said that she was 
sexually harassed continuously by men while stationed at 29 
Palms.  The veteran described several other instances of 
sexual harassment in her April 1997 letter.  She summarized 
that there "were multiple incidents.  It was like being in a 
war zone.  You never knew how someone would treat you, or 
what they'd say to you.  I felt I had to constantly be on 
guard; always ready to defend myself.  I was limited to where 
I could go and what I could do."  She outlined further 
harassment that occurred while stationed in Okinawa and Camp 
Pendleton.

During the hearing she described an incident in a cafeteria 
at 29 Palms during which a male marine made crude suggestions 
to her, and then he and his friends threw food at her.  She 
said that the man was arrested and that a police report might 
exist.  The veteran's service personnel records have been 
obtained and indicate that she was stationed at 29 Palms from 
April 6, 1982, to May 2, 1983.  The veteran also testified 
that she had moved off base while stationed at 29 Palms to 
avoid the offensive atmosphere.

During the hearing, the veteran testified that a second 
incident occurred in Okinawa, when her male gunnery sergeant 
physically attacked her while going over her performance 
report.  She said the last incident occurred at Camp 
Pendleton when a male staff sergeant spoke crudely about 
women in front of her.  She complained and a captain yelled 
at the staff sergeant for his behavior.

A report of contact in the veteran's claims folder indicates 
that the Provost Marshall's Office, Alpha Co. HQ Battalion, 
Marine Air Ground Task Force Training Command, 29 Palms 
California was contacted.  The head of the police records 
office noted that police reports were destroyed after 2-3 
years.  They no longer possessed police reports from 1982 to 
1983.

March 1991 private hospitalization records indicate the 
veteran was treated subsequent to an attempted suicide.  At 
that time the veteran reported having seen a psychiatrist at 
age 6, but had had no psychiatric contacts since that time.  
No psychiatric diagnosis was made at that time.

The veteran has submitted a July 1997 letter from R.C., M.A., 
M.F.C.C., a private psychotherapist noting the veteran 
underwent relationship counseling beginning in August 1992.  
The psychotherapist noted that the veteran had alluded to 
some difficulties she had had while she was in the Marine 
Corps.  No diagnoses of mental disorder were noted.

Also submitted is a letter from the veteran's housemate and 
business partner dated in November 1997.  She met the veteran 
in 1993.  She recounted the veteran's struggles with her 
depression.  She concluded that the veteran's depression was 
directly related to her time in the military.  The depression 
was the result of four years of being demeaned, harassed and 
then watching as these incidents were not taken seriously by 
her superiors.

Analysis

Absent any competent medical evidence of a mental disorder 
during service, service connection is not in order on a 
direct basis pursuant to 38 C.F.R. § 3.303(a).  Additionally, 
service connection is not in order based upon a chronic 
disorder shown in service pursuant to 38 C.F.R. § 3.303(b) 
because there is no evidence of a chronic disorder in 
service.  There is also no competent medical evidence of a 
psychosis within one year of discharge of service to enable 
presumptive service connection pursuant to 38 C.F.R. §§ 3.307 
and 3.309.

As noted above, the veteran withdrew her claim for service 
connection for PTSD. To the extent that the veteran's claim 
parallels that one for PTSD, the Board notes that the veteran 
has a current diagnosis of dysthymic disorder and/or 
depression.  The Board is cognizant of the difficulties of 
proving the occurrence of the types of events that the 
veteran has alleged occurred during service.  However, the 
veteran has referred to no other objective evidence in the 
record that the alleged harassment occurred.  Absent the 
veteran's own testimony and contentions, the only supporting 
evidence are lay statements from the veteran's business 
partner and notations of history in post service examination 
and treatment records.  Such evidence is insufficient to 
establish the occurrence of the harassment.  "An opinion by 
a mental health professional based on a postservice 
examination of the veteran cannot be used to establish the 
occurrence of the stressor."  Cohen, 10 Vet. App. at 145 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)); see 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, review of the competent medical evidence does 
not disclose a diagnosis of dysthymic disorder based upon any 
occurrence or incident that occurred during service.  While 
the veteran's history of harassment of various natures is 
noted in the March 1997 VA examination, the February 1998 
private psychological evaluation, and in VA clinic records, 
there is no competent medical evidence that provides a nexus 
between the two.  There is no opinion by a competent medical 
professional that finds and explicit etiological connection 
between the veteran's current dysthymic disorder and any 
harassment that may or may not have occurred during the 
veteran's period of active service. In September 2001, the RO 
requested additional medical and lay evidence from the 
veteran which would establish her claim, but none was 
forthcoming. The June 2001 remand by the Board included a 
provision to schedule the veteran for an additional VA 
psychiatric examination if the evidence served to show that a 
chronic psychiatric disorder may have developed due to 
claimed incidents of harassment in service. Given the above 
record, however, further VA examination is not required as 
the Board finds that the evidence fails to suggest that her 
current psychiatric disorder may be associated with her tour 
of military service. 38 U.S.C.A. § 5103A(d).

Because the preponderance of the evidence is against the 
veteran's claim, the "benefit of the doubt" rule is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2001).  The veteran's claim must be denied.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include depression and a dysthymic 
disorder, is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

